Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: The word “vent” is mistyped as “bent” in 43 instances in the specification, beginning in paragraph 0066 and ending in paragraph 0114, including Tables 2 - 5.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida et al. (US Patent 4,508,875, published 02 Apr. 1985, hereinafter Kishida) in view of Morita et al. (US Patent Application 2015/0104653 A1, published 16 Apr. 2015, hereinafter Morita) and evidence provided by PubChem (“Potassium hydroxide”, accessed 14 Jan. 2022, hereinafter PubChem.
Regarding claim 1, Kishida teaches a multi-layer structure polymer composition comprising:
polymer A comprising 50-100 parts alkyl acrylate, 0-50 parts C1-C4 alkyl methacrylate, 0-20 parts polymerizable monomer, 0-10 parts polyfunctional monomer (cross-linking agent), and 0.1 to 5 parts graft linking agent (col. 5, line 7 – col. 6, line 8),  
Polymer B comprising 80 – 100 parts alkyl acrylate, 0-20 parts C1-C4 alkyl methacrylate, 0-20 parts copolymerizable monomer, 0-10 parts polyfunctional monomer (cross-linking agent), and 0.1 to 5 parts of grafting agent (col. 6, lines 56-68),
Polymer C comprises 51 to 100 parts C1-C4 alkyl methacrylate and 0 to 29 parts alkyl acrylate (col. 8, lines 17-29).
Kishida teaches that his multi-layer structure polymer composition is suitable for the production of a film (col. 2, lines 64-66).  Kishida teaches a film thickness of 1 mm or less (claim 9) with example films having thicknesses of 50 and 80 [Symbol font/0x6D]m (col. 15, lines 41-42 and col. 23, lines26-28).  Kishida teaches the glass transition temperature of Polymer C is 60⁰C or above, preferably 80⁰C or above (col. 8, lines 35-38).  Kishida teaches that that different samples of the polymer were prepared by varying the salting out agent and devising the conditions of washing (col. 17, lines 20-24), which resulted in films with differing water-whitening resistance (col. 17, lines 25-32 and Table 4).
Kishida does not disclose the glass-transition temperature of a film comprising his multi-layer structure polymer, the acid values of such a film, nor the haze variation widths before and after hot water whitening resistance tests with water at 80 and 100⁰C.
It is the examiner’s position that given that Polymer C is up to 80 wt.% of the multi-layer structure (col. 8, lines 42-45) and Polymer C is the outermost component, it is the examiner’s position that a glass-transition temperature of the multi-layer structure polymer would also be greater than 80⁰C.  
Morita teaches a multilayer coating comprising an acrylic resin with an acid value of 0.2 to 2.0 mg KOH/g (paragraph 0064).
As evidenced by PubChem, the molecular weight of potassium hydroxide (KOH) is 56.1 g/mol (page 1).
Therefore, the acid values taught by Morita correspond to 0.0036 (0.2/56.1) to 0.036 mmol/g (2.0/56.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize acid values as taught by Morita in the multi-layer structure polymer composition of Kishida.  Morita teaches that this range of acid values provides good water resistance and alkali resistance (paragraph 0064).
It is the examiner’s position that given that Morita did not specify his teaching is relevant for only the toluene soluble or the toluene insoluble portion of the acrylic resin his teaching would be applicable to both the acetone soluble and the acetone insoluble portions of the film of Kishida in view of Morita.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to choose amounts of the monomers, crosslinking agents, grafting agents, film thicknesses, and acid values including those presently claimed.
It is the examiner’s position that given the multilayer structure acrylic polymer film Kishida in view of Morita and the multilayer structure acrylic polymer film of the claimed invention have the same structure and the same composition in all three layers of the multilayer structure acrylic polymer, the film of Kishida in view of Morita would inherently have the same haze variation widths before and after hot water whitening resistance tests with water at 80 and 100⁰C as the claimed invention, and therefore, would fall within the claimed range for haze variation widths before and after hot water whitening resistance tests with water at 80 and 100⁰C.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (JP H11/71437 A, published 16 Mar. 1999, hereinafter Miyake) in view of Morita et al. (US Patent Application 2015/0104653 A1, published 16 Apr. 2015, hereinafter Morita) and evidence provided by PubChem (“Potassium hydroxide”, accessed 14 Jan. 2022, hereinafter PubChem.
Regarding claim 1, Miyake teaches an acrylic multi-layer granular composite having a three-layer structure comprising (Abstract):
Innermost layer of 80-98.99 wt.% methyl methacrylate (MMA), 1-20 wt.% alkyl acrylate (AA) having 1-8 carbon atoms in the alkyl group, 0.01-1 wt.% of a polyfunctional grafting agent, and 0-0.5 wt.% of a polyfunctional crosslinking agent,  
Soft layer of 70-99.5 wt.% alkyl acrylate (AA) having 1-8 carbon atoms in the alkyl group, 0-30 wt.% of methyl methacrylate (MMA), 0.5-5 wt% of a polyfunctional grafting agent, and 0-5 wt.% of a polyfunctional crosslinking agent,
Outermost layer having a glass transition temperature of not less than 80⁰C comprising a polymer comprising 90-99 wt.% of methyl methacrylate (MMA) and 1-10 wt.% of alkyl acrylate.
Miyake teaches a molded product comprising his acrylic multilayer structure granular complex that is a film (claims 4 and 5).  Miyake teaches using his composition to form a 50 [Symbol font/0x6D]m coating (film) on a thermoplastic polymer (paragraph 0076).  Miyake teaches that that the method for separating and recovering the acrylic multilayer structure granular composite from the dispersion is not particularly limited, and any method may be used as long as it does not cause deterioration of the physical properties of the acrylic multilayer structure granular composite (paragraph 0043).  Miyake teaches that his granular composite is washed (paragraph 0044) and dried (paragraph 0043).  Miyake teaches that thin molded products using his acrylic multilayer structure granular composite have excellent impact resistance, stress whitening resistance, and hot water bleaching resistance, and whitening does not occur when bent (paragraph 0047).
Miyake does not disclose the glass-transition temperature of a film comprising his multi-layer structure polymer, the acid values of his film, nor the haze variation widths before and after hot water whitening resistance tests with water at 80 and 100⁰C.
It is the examiner’s position that given that Miyake’s outer most layer is 50-75 wt.% of his acrylic multilayer structure granular composite (paragraph 0015), it is the examiner’s position that a glass-transition temperature of a film comprising his composite would also be greater than 80⁰C.  
Morita teaches a multilayer coating comprising an acrylic resin with an acid value of 0.2 to 2.0 mg KOH/g (paragraph 0064).
As evidenced by PubChem, the molecular weight of potassium hydroxide (KOH) is 56.1 g/mol (page 1).
Therefore, the acid values taught by Morita correspond to 0.0036 (0.2/56.1) to 0.036 mmol/g (2.0/56.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize acid values as taught by Morita in the multi-layer structure polymer composition of Miyake.  Morita teaches that this range of acid values provides good water resistance and alkali resistance (paragraph 0064).
It is the examiner’s position that given that Morita did not specify his teaching is relevant for only the toluene soluble or the toluene insoluble portion of the acrylic resin his teaching would be applicable to both the acetone soluble and the acetone insoluble portions of the film of Miyake in view of Morita.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to choose amounts of the monomers, crosslinking agents, grafting agents, film thicknesses, and acid values including those presently claimed.
It is the examiner’s position that given the multilayer structure acrylic polymer film Miyake in view of Morita and the multilayer structure acrylic polymer film of the claimed invention have the same structure and the same composition in all three layers of the multilayer structure acrylic polymer, the film of Miyake in view of Morita would inherently have the same haze variation widths before and after hot water whitening resistance tests with water at 80 and 100⁰C as the claimed invention, and therefore, would fall within the claimed range for haze variation widths before and after hot water whitening resistance tests with water at 80 and 100⁰C.

Response to Arguments
Applicant's arguments filed 06 Aug. 2020 have been fully considered, but they were not persuasive.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claim 1 and cancelled claim 2.
Applicant argues that Kishida only discloses examples with innermost polymer (A) that have less than 40 wt.% methyl methacrylate; therefore, a prima facie case has not been established.
However, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that Morita teaches an acrylic resin with a Tg below 55⁰C, while the present claims require a Tg of not less than 80⁰C.
However, note that while Morita does not disclose all the features of the present claimed invention, Morita is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely acid values acid values for an acrylic polymer, and in combination with the primary reference, discloses the presently claimed invention. 
It is the examiner’s position that the acid value and glass transition temperature are not directly dependent on one another.
Applicant argues that neither Kishida nor Miyake teach resin films or methods to obtain resin films with haze variation width values ([Symbol font/0x44]H80 or [Symbol font/0x44]H100) of less than 5%.
However, as presented above, given that Kishida in view of Morita and separately Miyake in view of Kishida teach films with the same composition in all three layers of the structured polymer, their films would inherently have the same haze values as those of the claimed invention.
Applicant argues that the haze value depends on surface properties such as roughness, glossiness and the like, dispersed particles, refractive index, etc.
However, applicant has not provided any evidence to support this position or that the prior art would not meet the claimed haze variation width values. Additionally, the applicant’s specification states that “the layered product of the present invention is not particularly restricted by the production method thereof” (paragraph 0075) with guidance limited to extruder temperature, residence time, drying of pellets, and the venting of the extruder (paragraphs 0071-0072 and 0075) – all of which would be well-known by one of ordinary skill in the art, but with no disclosure or guidance provided regarding surface roughness, glossiness, dispersed particles, or refractive index in achieving the claimed haze variation width values.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787